Citation Nr: 1008759	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for herniated disc L5-S1, 
spondylolisthesis with loss of lordosis (also claimed as 
osteoarthritis, degenerative joint disease of the lumbar 
spine and spondylosis of the lumbar spine).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in August 2008.  
A transcript of the hearing is of record.

This case was remanded by the Board in November 2008 and 
April 2009 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  A chronic low back disorder did not preexist service. 

2.  The Veteran was a machinist in service and experienced a 
back injury due to his military specialty. 

3.  He has experienced continuous low back symptomatology 
since service. 


CONCLUSION OF LAW

Herniated disc L5-S1, spondylolisthesis with loss of lordosis 
(also claimed as osteoarthritis, degenerative joint disease 
of the lumbar spine and spondylosis of the lumbar spine) was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).  
Clear and un-mistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In the present case, the March 1967 service hospital record 
indicates that the Veteran injured his back one year prior to 
service by lifting a cast-iron tub; however, there is no 
evidence of treatment prior to service.  Further, in his 
sworn testimony before the Board he denied that he ever 
reported an injury prior to service.  He clarified that he 
reported that he was plumber prior to service and that his 
job responsibilities included installing bathroom items such 
as tubs.  Importantly, his service entrance examination noted 
a normal spine.  As the evidence does not demonstrate clear 
and unmistakable evidence reflecting a pre-existing low back 
disorder, the presumption of sound condition is not rebutted.  

	Regarding direct service connection, service treatment 
records indicate treatment for complaints of a low back 
disorder in January 1967.  On physical examination, the 
physician found a suggestion of spondylolisthesis and an 
impression of chronic lumbar strain.  In March 1967, he was 
hospitalized for treatment of the low back.  Although the 
service hospitalization record reported that the cause of his 
low back disorder was unknown, the Veteran reported in his 
sworn testimony that he experienced an injury while working 
as a dozer operator in service which led to his 
hospitalization.  

Post-service evidence reflects hospitalization for a low back 
disorder in July and August 1977.  The discharge summary 
included the Veteran's report that he had experienced low 
back symptomatology since service.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	Here the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. 465, 470 (1994).  In his lay 
statements and his sworn testimony, he has indicated that he 
has experienced low back pain for many years following 
service.  The Board finds that the Veteran's reported history 
of continued symptomatology since active service, both 
competent and credible.

Although there is no private nexus opinion regarding the 
Veteran's claim for a low back disorder and the July 2009 VA 
nexus opinion incorrectly found that the Veteran's low back 
disorder preexisted service, service connection is warranted 
based on continuity of symptomatology.  As such, service 
connection for a low back disorder is granted.  




ORDER

Service connection for herniated disc L5-S1, 
spondylolisthesis with loss of lordosis (also claimed as 
osteoarthritis, degenerative joint disease of the lumbar 
spine and spondylosis of the lumbar spine) is granted. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


